TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 22, 2013



                                      NO. 03-12-00316-CR


                                  Ismael Rodriguez, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the written motion of the appellant to dismiss the appeal

and the same being considered, it is the opinion of this Court that the same should be granted: it

is ORDERED, ADJUDGED and DECREED by the Court that the appellant be allowed to

withdraw his notice of appeal and that the appeal be dismissed; and it appearing that the

appellant is indigent and unable to pay costs relating to this appeal, that no adjudication as to

costs is made; and that this decision be certified below for observance.